Citation Nr: 0409007	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  03-09 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from November 1966 to 
February 1970.  The veteran was awarded the Purple Heart and 
Combat Action Ribbon.  He died in October 2001.  The 
appellant is the widow of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.


REMAND

Briefly, the appellant contends that the veteran's service-
connected post-traumatic stress disorder (PTSD) contributed 
substantially or materially to his death.  The record 
reflects that the veteran died in October 2001 from cardiac 
arrhythmia.  At the time of his death, service connection was 
in effect for PTSD, evaluated as 50 percent disabling, and 
for bilateral pes planus, evaluated as non-compensably 
disabling.

The appellant contends that stress and elevated blood 
pressure caused by the veteran's service-connected PTSD led 
to the development of the veteran's fatal cardiac arrhythmia.  
The Board notes that a VA medical opinion addressing her 
contention has not been obtained.  Under the circumstances, 
the Board is of the opinion that such a medical opinion would 
be helpful in the adjudication of the claim.  The Board 
additionally notes that the veteran's death certificate was 
signed by Bernard H. Perlman, M.D., who also, according to a 
March 2001 statement by Dr. Perlman, served as the veteran's 
primary care physician.  There is no indication that the RO 
attempted to obtain any records from Dr. Perlman concerning 
the veteran.

Turning to the accrued benefits issue, the record reflects 
that the veteran in March 1999 submitted a claim for service 
connection for PTSD and for pes planus.  Service connection 
for PTSD and for bilateral pes planus was granted in an 
October 1999 rating decision; the disorders were evaluated 
respectively as 10 percent and non-compensably disabling.  
(the Board notes that while service connection for bilateral 
pes planus was originally granted in April 1973, the veteran 
in August 1982 renounced his VA benefits for that disability.  
While he attempted to retract his renouncement in December 
1982, a February 1983 VA decision denied his attempt based on 
his failure to report for a VA examination).  The veteran, 
through his representative, in November 1999 submitted a 
notice of disagreement as to the initial evaluation assigned 
the PTSD.  Following the issuance of a statement of the case, 
the veteran submitted a VA Form 9 in March 2000, on which he 
argued that he was entitled to assignment of a 50 percent 
evaluation for his PTSD.  In a February 2001 rating decision, 
the RO granted entitlement to a 30 percent evaluation for 
PTSD for the period from March 4, 1999, to September 26, 
2000, and a 50 percent evaluation for PTSD for the period 
from September 27, 2000.  The veteran was informed that the 
assignment of a 50 percent evaluation constituted a complete 
grant of the benefits sought on appeal.  No further 
communication was received by the veteran or his 
representative concerning PTSD before his death in October 
2001. 

In April 2001, the veteran, through his representative, 
requested service connection for hearing loss and tinnitus.  
The veteran died before the above two claims could be 
adjudicated by the RO.

Although the RO considered the veteran's perfected appeal for 
a higher initial rating for PTSD to have been resolved by the 
assignment of a 50 percent evaluation, based on the veteran's 
March 2000 statement, the 50 percent evaluation was made 
effective only as of September 27, 2000.  Under the 
circumstances the Board finds that the assignment of a 50 
percent rating for PTSD for only a portion of the appeal 
period did not constitute a full grant of the benefits sought 
by the veteran on appeal.  See generally, Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  The issue of the propriety of 
the initial ratings assigned the veteran's PTSD therefore 
remained pending before VA at the time of his death.

In addition, the veteran's claims for service connection for 
hearing loss and tinnitus clearly remained pending at the 
time of his death.  Consequently, the claim for accrued 
benefits involves the issues of entitlement to a disability 
rating in excess of 30 percent for PTSD for the period prior 
to September 27, 2000; entitlement to a disability rating in 
excess of 50 percent for PTSD for the period from September 
27, 2000; entitlement to service connection for hearing loss; 
and entitlement to service connection for tinnitus.

The Board notes that the appellant has not been adequately 
informed of the information and evidence necessary to 
substantiate the claims for, on an accrued benefits basis, 
entitlement to a disability rating in excess of 30 percent 
for PTSD for the period prior to September 27, 2000; 
entitlement to a disability rating in excess of 50 percent 
for PTSD for the period from September 27, 2000; and 
entitlement to service connection for hearing loss and 
tinnitus.  Nor has she been adequately advised as to what 
evidence VA would obtain for her and of what information or 
evidence she was responsible for submitting.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In order to ensure 
that the appellant receives the due process to which she is 
entitled in connection with the instant appeal, the Board 
finds that remand of the case is appropriate.

Accordingly, this case is REMANDED to the RO, via the Appeals 
Management Center (AMC) in Washington, DC, for the following 
actions:

1.  The RO should send the appellant 
and her representative a letter 
explaining the VCAA and that 
complies with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The 
letter should explain, what, if any, 
information (medical or lay 
evidence) not previously provided to 
the Secretary is necessary to 
substantiate the appellant's claims, 
including as to the components of 
the accrued benefits claim.  The 
letter should also specifically 
inform the appellant and her 
representative of which portion of 
the evidence is to be provided by 
the claimant, which part, if any, 
the RO will attempt to obtain on her 
behalf, and request that the 
appellant provide any evidence in 
her possession that pertains to her 
claims.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

2.  The RO should contact the 
appellant and request that she 
identify the names, addresses and 
approximate dates of treatment for 
all health care providers, VA and 
private, to specifically include Dr. 
Bernard Perlman, who may possess 
additional records of the veteran 
pertinent to the appellant's claims.  
With any necessary authorization 
from the appellant, the RO should 
attempt to obtain and associate with 
the claims file any medical records 
identified by the appellant, to 
include from Dr. Bernard Perlman, 
which have not been secured 
previously.

3.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the appellant, it 
should inform the appellant and her 
representative of this and ask them 
to provide a copy of the outstanding 
medical records.

4.  Thereafter, the RO should 
arrange for a VA physician to review 
the medical records which are 
contained in the veteran's claims 
folder.  The examiner should be 
requested to provide an opinion, 
with reasons, as to whether it is at 
least as likely as not that the 
veteran's fatal cardiac arrhythmia 
was related to his period of 
service, or was caused or 
chronically worsened by the 
veteran's PTSD and/or bilateral pes 
planus.  The opinion of the 
physician should be associated with 
the veteran's VA claims folder. 

5.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  Then, the 
RO should re-adjudicate the issues 
on appeal.

If the benefits sought on appeal are not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case and provide the appellant and her 
representative with an appropriate opportunity to respond.

After the appellant has been given an opportunity to respond 
to the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until she is notified by the RO.  The appellant has the right 
to submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999). 

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.





	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

